CONNOR, J.
I concur in the judgment of this Court, reversing the judgment of the Superior Court, on the ground that there was no evidence at the trial tending to show that the appealing defendant is liable to the plaintiffs for their fee for services rendered to her husband in an action to which she was not a party.
The question as to whether the appealing defendant is under a moral obligation to pay plaintiffs’ fee is not presented to this Court. I therefore refrain from expressing any opinion as to the answer to that question. It is true that the defendant H. W. Lucas had conveyed to the defendant Callie Lucas the land which he had theretofore conveyed by the mortgage which the Virginia Trust Company had sought to foreclose by the action in the Federal Court. She was not liable for the *196indebtedness secured by the mortgage, and had a right to look to her grantor to protect her interest in the land. This he undertook to do, by employing the plaintiffs to defend the action. Her grantor did not call upon her to defend the action, nor did the plaintiffs, who knew that she was the owner of the land subject to the mortgage, notify her that they looked to her for their fee for services in defending the action against her husband. I do not think that she owed plaintiffs any legal duty to pay their fee.